Warner, J.
The error assigned to the judgment of the Court below in this ease is the refusal to grant a new trial on the grounds specified in the motion therefor. On examination of the record we find no error in the judgment bf the Court. The Act of Congress of'3d March, 1851, under the provisions of which the defendant sought to protect himself from liability, expressly provides, “that the Act shall not apply to the owner or owners of any canal-boat, barge or lighter, or to any vessel of any description whatsoever, used in rivers or inland navigation.” The Savannah river, on which the boat was lost, is within the limits and jurisdiction of this State, and is, therefore, within the exception made by the Act of Congress of 3d March, 1851.
Let the judgment of the Court below be affirmed.